Citation Nr: 1110207	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-31 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  He then served in the National Guard from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.  

In April 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Des Moines, Iowa RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

During the April 2010 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for an enlarged prostate is requested.




CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for an enlarged prostate by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for an enlarged prostate and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The issue of entitlement to service connection for an enlarged prostate is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as a result of his service in the Navy and Iowa National Guard.  Specifically, he asserts that he was exposed to jet engines and ground power units as a jet mechanic and when flying while serving in the Navy.  He testified that while serving in the National Guard, he was exposed to 105 Howitzers without ear protection.  

In October 2007, the Veteran underwent a VA audiological examination.  Although the examiner fully considered the Veteran's active duty service when rendering her opinion, it does not appear that she considered the Veteran's National Guard service.  Specifically, at the time of the October 2007 VA examination, the Veteran's October 1976 enlistment National Guard report of medical history and examination report had not yet been associated with the claims file.  Further, there is no discussion of his alleged noise exposure from the 105 Howitzers.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, because the October 2007 VA examiner did not adequately consider the Veteran's National Guard service noise exposure, a remand for another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claims for service connection for bilateral hearing loss and tinnitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, National Guard records, private treatment reports, VA treatment reports, and October 2007 VA examination, the examiner should render any relevant diagnoses pertaining to the claims for bilateral hearing loss and tinnitus.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss and tinnitus is causally or etiologically related to his noise exposure in active military service (May 1967 to May 1971), specifically from jets and ground power units and when flying; and from his National Guard service (October 1976 to October 1979), which consisted of one weekend a month plus two weeks per year during which time he was exposed to 105 Howitzers, as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


